 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11    JUANITA HENDERSON,                                         Case No. 1:19-cv-00394-EPG

12                      Plaintiff,
                                                                 ORDER RE: STIPULATED REQUEST FOR
13              v.                                               DISMISSAL OF ENTIRE ACTION WITH
                                                                 PREJUDICE
14    ANDREW SAUL,1
      Commissioner of Social Security, et al.,
15                                                               (ECF No. 12)
                        Defendants.
16

17          Plaintiff, Juanita Henderson, and Defendant, Andrew Saul, Commissioner of Social

18    Security, have filed a stipulation to dismiss the entire action with prejudice (ECF No. 12). In

19    light of the stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ. P.

20    41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the

21    Clerk of the Court is respectfully directed to close this case.

22
     IT IS SO ORDERED.
23

24      Dated:       December 5, 2019                                   /s/
                                                               UNITED STATES MAGISTRATE JUDGE
25

26
27          1
                Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
      pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 U.S.C. § 405(g)(action
28    survives regardless of any change in the person occupying the office of Commissioner of Social Security).
